UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 Commission File Number: 0-21683 GraphOn Corporation (Exact name of registrant as specified in its charter) Delaware 13-3899021 (State of incorporation) (IRS Employer Identification No.) 5400 Soquel Avenue, Suite A2 Santa Cruz, CA 95062 (Address of principal executive offices) Registrant’s telephone number: (800) 472-7466 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No x As of May 11, 2011, there were issued and outstanding 46,006,625 shares of the registrant’s common stock, par value $0.0001. GraphOn Corporation FORM 10-Q Table of Contents PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 2 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Reserved 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 20 Forward-Looking Information This report includes, in addition to historical information, "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.This act provides a "safe harbor" for forward-looking statements to encourage companies to provide prospective information about themselves so long as they identify these statements as forward-looking and provide meaningful cautionary statements identifying important factors that could cause actual results to differ from the projected results.All statements other than statements of historical fact we make in this report are forward-looking statements.In particular, the statements regarding industry prospects and our future results of operations or financial position are forward-looking statements.Such statements are based on management's current expectations and are subject to a number of uncertainties and risks that could cause actual results to differ significantly from those described in the forward looking statements.Factors that may cause such a difference include the following: · our history of operating losses and expectation that those losses will continue at least for the near future; · that our revenue is typically generated from a very limited number of significant customers; and · other factors, including those set forth under Item 1A, “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2010, which was filed with the SEC on March 31, 2011, and in other documents we have filed with the SEC. Statements included in this report are based upon information known to us as of the date that this report is filed with the SEC, and we assume no obligation to update or alter our forward-looking statements made in this report, whether as a result of new information, future events or otherwise, except as otherwise required by applicable federal securities laws. Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements GraphOn Corporation Condensed Consolidated Balance Sheets (Unaudited) Assets March 31, 2011 December 31, 2010 Current Assets: Cash $ $ Accounts receivable, net Prepaid expenses Total Current Assets Capitalized software, net Property and equipment, net Patents, net — Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Total Current Liabilities Deferred revenue Total Liabilities Commitments and contingencies Stockholders' Deficit: Common stock, $0.0001 par value, 195,000,000 shares authorized, 46,006,625 and 45,981,625 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited condensed consolidated financial statements 2 Table of Contents GraphOn Corporation Condensed Consolidated Statements of Operations Three Months Ended March 31, (Unaudited) (Unaudited) Revenue $ $ Costs of revenue Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Loss from operations ) ) Other income, net Loss before provision for income tax ) ) Provision for income tax Net loss $ ) $ ) Loss per share – basic and diluted $ ) $ ) Average weighted common shares outstanding – basic and diluted See accompanying notes to unaudited condensed consolidated financial statements 3 Table of Contents GraphOn Corporation Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, (Unaudited) (Unaudited) Cash Flows Provided By (Used In) Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expense Changes to allowance for doubtful accounts ) — Revenue deferred to future periods Recognition of deferred revenue ) ) Changes in operating assets and liabilities: Accounts receivable Prepaid expenses ) ) Accounts payable and accrued expenses ) Net Cash Used In Operating Activities ) ) Cash Flows Used In Investing Activities: Capitalized software development costs ) — Capital expenditures ) ) Other assets — ) Net Cash Used In Investing Activities ) ) Cash Flows Provided By Financing Activities: Proceeds from sale of common stock - employee stock purchase plan — Proceeds from exercise of stock options — Net Cash Provided By Financing Activities — Net Decrease in Cash ) ) Cash - Beginning of Period Cash - End of Period $ $ See accompanying notes to unaudited condensed consolidated financial statements 4 Table of Contents GraphOn Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1.Basis of Presentation The unaudited condensed consolidated financial statements include the accounts of GraphOn Corporation and its subsidiaries (collectively, the “Company”); significant intercompany accounts and transactions are eliminated upon consolidation. The unaudited condensed consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) applicable to interim financial information and the rules and regulations promulgated by the Securities and Exchange Commission (the “SEC”).Accordingly, such unaudited condensed consolidated financial statements do not include all information and footnote disclosures required in annual financial statements. The unaudited condensed consolidated financial statements included herein reflect all adjustments, which include only normal, recurring adjustments, that are, in the opinion of management, necessary to state fairly the results for the periods presented. This Quarterly Report on Form 10-Q should be read in conjunction with the Company’s audited consolidated financial statements contained in its Annual Report on Form 10-K for the year ended December 31, 2010, which was filed with the SEC on March 31, 2011 (“2010 10-K Report”). The interim results presented herein are not necessarily indicative of the results of operations that may be expected for the full fiscal year ending December 31, 2011 or any future period. 2.Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. These estimates include: the amount of stock-based compensation expense; the allowance for doubtful accounts; the estimated lives, valuation, and amortization of intangible assets (including capitalized software); depreciation of long-lived assets; and accruals for liabilities. While the Company believes that such estimates are fair, actual results could differ materially from those estimates. Revenue Recognition The Company markets and licenses its products indirectly through channel distributors, independent software vendors (“ISVs”), value-added resellers (“VARs”) (collectively “resellers”) and directly to corporate enterprises, governmental and educational institutions and others.Its product licenses are generally perpetual.The Company also separately sells intellectual property licenses, maintenance contracts, which are comprised of license updates and customer service access, as well as other products and services. Generally, software license revenues are recognized when: Persuasive evidence of an arrangement exists (i.e., when the Company signs a non-cancelable license agreement wherein the customer ackowledges an unconditional obligation to pay, or upon receipt of the customer's purchase order), and Delivery has occurred or services have been rendered and there are no uncertainties surrounding product acceptance (i.e., when title and risk of loss have been transferred to the customer, which generally occurs when the media containing the licesned program(s) is provided to a common carrier or, in the case of electronic delivery, when the customer is given access to the licensed program(s)), and The price to the customer is fixed or determinable, as typically evidenced in a singed non-cancelable contract, or a cusomter's purchase order, and Collectability is probable. If collectability is not considered probable, revenue is recognized when the fee is collected. Revenue recognized on software arrangements involving multiple deliverables is allocated to each deliverable based on vendor-specific objective evidence (“VSOE”) or third party evidence of the fair values of each deliverable; such deliverables include licenses for software products, maintenance, private labeling fees, and customer training.The Company limits its assessment of VSOE for each deliverable to either the price charged when the same deliverable is sold separately or the price established by management having the relevant authority to do so, for a deliverable not yet sold separately. 5 Table of Contents If sufficient VSOE of fair value does not exist so as to permit the allocation of revenue to the various elements of the arrangement, all revenue from the arrangement is deferred until such evidence exists or until all elements are delivered. If evidence of VSOE of all undelivered elements exists but evidence does not exist for one or more delivered elements, then revenue is recognized using the residual method.Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the arrangement fee is recognized as revenue. Certain resellers purchase product licenses that they hold in inventory until they are resold to the ultimate end user (an “inventory stocking order”). The Company defers recognition of revenue from inventory stocking orders until the underlying licenses are sold to the end user. There are no rights of return granted to resellers or other purchasers of the Company’s software products. Revenue from maintenance contracts is recognized ratably over the related contract period, which generally ranges from one to five years. Intellectual property license agreements provide for the payment of a fully paid licensing fee in consideration for the grant of a one-time, non-exclusive license to manufacture and/or sell products covered by patented technologies owned by the Company. Generally, the execution of these license agreements also provides for the release of the licensee from certain past and future claims, and the dismissal of any pending litigation between the Company and the licensee. Pursuant to the terms of these license agreements, the Company has no further obligation with respect to the grant of the license, including no express or implied obligation to maintain or upgrade the patented technologies, or provide future support or services to the licensee. As such, the earnings process is complete upon the execution of the license agreement, and revenue is recognized upon execution of the agreement, and the determination that collectability is probable. All of the Company’s software and intellectual property licenses are denominated in U.S. dollars. Software Development Costs The Company capitalizes software development costs incurred from the time technological feasibility of the software is established until the software is available for general release in accordance with GAAP. Research and development costs and other computer software maintenance costs related to the software development are expensed as incurred. Upon the establishment of technological feasibility, related software development costs are capitalized. The Company estimates the useful life of its capitalized software and amortizes its value over its estimated life. If the actual useful life is shorter than the estimated useful life, the Company will amortize the remaining book value over the remaining estimated useful life or the asset may be deemed to be impaired and, accordingly, a write-down of the value of the asset may be required. The Company capitalized $183,700 and $0 of software development costs during the three-month periods ended March 31, 2011 and 2010, respectively. Such costs capitalized during 2011 were incurred in the development of GO-Global Cloud for Windows. Long-Lived Assets Long-lived assets, which consist primarily of capitalized software development costs, are assessed for possible impairment whenever events or changes in circumstances indicate that the carrying amounts may not be recoverable, whenever the Company has committed to a plan to dispose of the assets or, at a minimum, annually. Typically, for long-lived assets to be held and used, measurement of an impairment loss is based on the fair value of such assets, with fair value being determined based on appraisals, current market value, comparable sales value, and discounted future cash flows, among other variables, as appropriate. Assets to be held and used (which assetsare affected by an impairment loss) are depreciated or amortized at their new carrying amount over their remaining estimated life; assets to be sold or otherwise disposed of are not subject to further depreciation or amortization. No such impairment charge was recorded during either of the three-month periods ended March 31, 2011 or 2010. Patents Patents are amortized over their estimated economic lives under the straight-line method, and are reviewed for potential impairment at least annually. Costs associated with filing, documenting or writing method patents are expensed as incurred. Contingent legal fees paid in connection with patent litigation, or settlements thereof, are charged to costs of revenue. All other non-contingent legal fees and costs incurred in connection with a patent lawsuit, or settlements thereof, are charged to general and administrative expense as incurred. 6 Table of Contents Allowance for Doubtful Accounts The Company maintains an allowance for doubtful accounts that reflects its best estimate of potentially uncollectible trade receivables. The allowance is based on assessments of the collectability of specific customer accounts and the general aging and size of the accounts receivable.The Company regularly reviews the adequacy of its allowance for doubtful accounts by considering such factors as historical experience, credit worthiness, and current economic conditions that may affect a customer’s ability to pay. The Company specifically reserves for those accounts deemed uncollectible. The Company also establishes, and adjusts, a general allowance for doubtful accounts based on its review of the aging and size of its accounts receivable.The following table sets forth the details of the Allowance for Doubtful Accounts for the three-month periods ended March 31, 2011 and 2010: Three Months Ended March 31, Beginning Balance Charge Offs Recoveries General Provision Ending Balance $ $
